Exhibit 10.40

SPLIT-DOLLAR AGREEMENT

THIS AGREEMENT, entered into this 28 day of January, 2013 by and between
iPayment, Inc. (“The Employer”), a corporation organized and existing under the
laws of the State of Delaware, and the Carl A. Grimstad 2013 Insurance Trust I,
Dated January 25, 2013, J. Daniel Schmidt, trustee (“The Trust”).

Witnesseth:

WHEREAS, Carl A. Grimstad (“The Employee”) renders competent and faithful
services on behalf of The Employer and The Employer highly values the services,
abilities and accomplishments of The Employee; and

WHEREAS, The Employer desires to encourage The Employee to continue to render
faithful and high quality services to The Employer; and

WHEREAS, The Trust is the owner of Life Insurance Policy Number 213017769 (the
“Policy”) insuring the life of the second to die of Carl and Jessica Grimstad
(“The Insureds”) from MetLife (the “Insurance Company”): and

WHEREAS, The Trust has assigned the Policy to The Employer as collateral for
amounts to be loaned by The Employer under this Agreement by an instrument of
assignment (the “Collateral Assignment”) executed on March 4, 2013; and

WHEREAS, The Employer is desirous of providing protection for the beneficiaries
of The Insureds in the event of their untimely death, and is willing to assist
them in the payment of premiums on the Policy; and

WHEREAS, in exchange for the premium assistance of The Employer, The Trust is
willing to return the amounts advanced plus interest at the “Applicable Federal
Rate” to The Employer, pursuant to the Collateral Assignment executed between
The Trust (the “Assignor”) and The Employer (the “Assignee”); and

WHEREAS, this Agreement is intended to qualify as a Split Dollar Plan of the
type described in Final Regulations issued September 11, 2003, effective
September 17, 2003; and

NOW THEREFORE, for value received and in consideration of the mutual covenants
and agreements contained herein, The Employer, for itself, its successors and
assigns, and The Trust for itself, and for its successors and assigns, agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

OWNERSHIP RIGHTS IN THE POLICY

A. If any individual Insured owns a majority of the stock of The Employer, then
The Trust, exclusively, shall have all of the ownership rights, options and
privileges permitted by the Policy including the power to borrow against the
policy value limited in amount such that it will not impair The Employer’s
interest in the Policy as described in Article I.B. below. The Employer shall be
specifically prohibited from pledging the policy or withdrawing or borrowing its
cash value. If no individual Insured owns a majority of the stock of The
Employer, then The Employer shall have the right to withdraw and/or borrow
against its portion of the cash value.

B. In exchange for The Employer’s payment of its premium contributions under
Article II of this Agreement, The Trust agrees that:

 

  1 in the event of either of The Insureds’ death, The Employer will be paid an
amount equal to the greater of (i) the cash value of The Policy multiplied by
the number of premiums that it pays divided by the total number of premiums paid
or (ii) the sum of the premiums it has paid; or

 

  2 in the event of any other termination of the Agreement during both of The
Insureds’ lifetime, The Employer will be paid the net surrender value of The
Policy multiplied by the number of premiums that it pays divided by the total
number of premiums paid.

At that point, all other rights in the Policy shall belong to The Trust.

C. The Employer may not take any action with respect to the Policy that will
impair any right or interest of The Trust in the Policy.

ARTICLE II

PREMIUM PAYMENT OPTIONS

A. The Employer shall contribute premiums under the Policy. The Employer may
from time to time accelerate premium payments by paying them directly to the
Insurance Company. The Trust and/or The Employee are permitted to pay in an
amount equal to the economic benefit as measured by Table 2001 and may pay
additional premiums if it or they so choose. The Trust retains control of
selecting the Policy’s subaccounts, if any, if any Insured owns a majority of
the stock of The Employer. If no Insured owns a majority of the stock of The
Employer, then The Employer has the control of selecting the Policy’s
subaccounts, if any.



--------------------------------------------------------------------------------

ARTICLE III

DIVISION OF DEATH PROCEEDS OF POLICY

In the event that either Insured shall die while this Agreement is in force, The
Employer shall be entitled to receive from the Policy proceeds an amount equal
to The Employer’s interest in the Policy, as determined under Article I.B. of
this Agreement. The portion of the Policy proceeds that is in excess of the
amount paid to The Employer shall be paid to the beneficiaries designated by The
Trust in accordance with the terms of the Policy and Collateral Assignment as
reflected in the records of the Insurance Company.

ARTICLE IV

TERMINATION OF AGREEMENT

A. This Agreement may be terminated by The Trust at any time while both of The
Insureds are living, through the delivery of written notice of termination by
the trustee to The Employer.

B. Upon termination of this Agreement by The Trust while both of The Insureds
are living, The Trust shall pay to The Employer in a timely fashion an amount
equal to The Employer’s interest in the Policy, as determined under Article I.B.
of this Agreement in return for The Employer’s release of any claim to the
Policy.

C. Upon division of death proceeds of the Policy pursuant to Article III above,
The Employer shall receive an amount equal to The Employer’s interest in the
Policy, as determined under Article I.B. of this Agreement at which point this
Agreement shall terminate without further obligations on either party.

ARTICLE V

AMENDMENT

This Agreement may be amended at any time, and from time to time, by a written
instrument signed by The Employer and The Trust.

ARTICLE VI

AGREEMENT BINDING UPON PARTIES

This Agreement shall bind both The Employer, together with its successors and
assigns, and The Trust, together with its successors and assigns.



--------------------------------------------------------------------------------

ARTICLE VII

INSURER NOT A PARTY TO AGREEMENT

The Insurance Company and any mutual fund shall not be deemed a party to this
Agreement. Payment or other performance of its contractual obligations in
accordance with the Policy and the fund provisions shall fully discharge the
Insurance Company and the mutual fund from any and all liability.

ARTICLE VIII

CONFLICT BETWEEN COLLATERAL ASSIGNMENT AND AGREEMENT

In the event that there shall be any conflict between this Agreement and the
Collateral Assignment, the Collateral Assignment shall take precedence over this
Agreement.

ARTICLE IX

GOVERNING LAW

This Agreement set forth the entire agreement between the parties hereto, and
any and all prior agreements are hereby superseded. The laws of the State of New
York shall govern this Agreement, without regard to any jurisdiction’s conflict
of laws principles.

IN WITNESS WHEREOF, the Parties hereto have set their hands on the day and year
first hereinabove written.

 

LOGO [g492058g30y09.jpg]

   

LOGO [g492058g66m36.jpg]

 

     

 

Carl A. Grimstad 2013 Insurance Trust I

dated January 25, 2013

J. Daniel Schmidt, trustee

(“The Trust”)

      Witness

iPayment, Inc.

(“The Employer”)

     

By:  

LOGO [g492058g42p08.jpg]     

   

LOGO [g492058g35v80.jpg]

 

 

   

 

Name:   LOGO [g492058g28o68.jpg]     Witness Title:      